Citation Nr: 0907139	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
February 1969.  Subsequently, he served in the National Guard 
from 1982 to 1993.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

In this case, in March 2007, the Veteran provided an 
authorization and consent for the release of records from 
Baptist Hospital South regarding treatment by Walter Gary, 
M.D. from 1971 through 1988, relevant to his claim for 
Crohn's disease.  He also testified at his DRO hearing that 
he was treated by Drs. Bianchi, Edwards, Keller, and Brinson.  
However, there are no records present from Drs. Edwards or 
Keller, and it appears that not all of the relevant records 
from Dr. Bianchi are present.  

Further, in the May 2006 VA examination report, he referenced 
a treatment note from Dr. Brinson dated April 6, 2006, but 
records from Dr. Brinson have not been associated with the 
claims file.  As the treatment records are relevant to the 
Veteran's claim, the Board is required to make reasonable 
efforts to obtain this information pursuant to 38 U.S.C.A. 
§ 5103A(b).  

Next, the Board finds that a VA medical opinion should be 
obtained with respect to the Veteran's claim.  Of note, he 
has offered competent evidence alleging that his current 
gastrointestinal disorder is related to service.  
Specifically, both his March 2006 DRO hearing testimony and 
service treatment records indicate that he suffered from 
diarrhea while in combat.  He testified that his symptoms 
have continued from June 1967 to the present every time he 
encountered stress. 

Further, post-service medical evidence indicated that he had 
"mild piles or rectal disease" in his National Guard 
quadrennial report of medical history in September 1986.  
Then, in July 1999, the Veteran was diagnosed with right-
sided colitis, and, according to a June 2006 VA examination, 
his symptoms were found to be more consistent with Crohn's 
disease.  

Of significance, Dr. Brinson opined that it was "very 
likely" that it was a "possibility" that the Crohn's 
disease developed in Vietnam.  Further, the Board recognizes 
that a June 2006 VA exam was conducted, but the 2006 VA 
examination report did not provide a medical opinion as to 
whether the Veteran's Crohn's disease was directly connected 
to service.  

As the Veteran's statements and the opinion of Dr. Brinson 
indicate that Crohn's disease may be associated with service, 
the Board finds that a VA examination and medical opinion are 
necessary to determine nature and etiology of his currently-
diagnosed gastrointestinal disorder.  38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request all records from the Baptist 
Hospital South, 2105 E. South Boulevard, 
Montgomery, Alabama 36116-2409 for 
treatment by Walter Gary, M.D., during 
the time period from 1971 to 1988 (March 
2007 authorization of record).

2.  After obtaining the appropriate 
consents, obtain medical records from 
Thomas Bianchi, M.D., Winston Edwards, 
M.D., Dr. Keller, and Robert R. Brinson, 
M.D.  If records are not available, that 
should be noted in the claims file.

3.  Schedule the Veteran for a 
gastrointestinal examination to determine 
the nature and etiology of any currently-
diagnosed gastrointestinal disorder.  Any 
necessary tests should be performed and 
any diagnoses should be noted.  The 
examiner is asked to state whether it is 
at least as likely as not that a current 
gastrointestinal disorder is causally 
related to the Veteran's active service. 

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims folder 
must be reviewed in conjunction with this 
examination.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

